DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 16, 2021, has been entered.


 Response to Amendment
Applicant’s amendment filed with the Amendment After Final filed June 15, 2021, has been entered.  Claims 1 and 30 have been amended as requested.  Additionally, applicant’s amendment filed with the RCE has been entered.  Claim 1 has been as requested.  Claims 4, 6, 9, and 11-30 have been cancelled and new claim 32 has been added.  Thus, the pending claims are 1-3, 5, 7, 8, 10, 31, and 32. 
Said amendments are sufficient to overcome the rejection under 35 USC 112 as set forth in section 5 of the last Office action (Final Rejection mailed March 15, 2021).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171192 issued to Abrams in view of US 2004/0055692 issued to Abrams.
Applicant has amended claim 1 to limit the depth of the flocked fibers in the adhesive layer to about 10% of their average length.  However, as set forth below, Abrams 2018 teaches prior art water-based adhesive flocked articles are potted to a depth of at least about 10%.  Additionally, applicant has amended claim 1 to limit the composite flock material to “consist of” the base layer, the water-based elastic adhesive layer, and the flock fibers.  Abrams 2018 teaches an embodiment of the flocked article consisting of flock, flock adhesive, and a hot melt adhesive base (section [0102] and Figures 5 and 6).  Furthermore, the reference teaches prior art flock articles consist of (a) a thermoplastic or thermoset bottom component (e.g., a hot melt adhesive), (b) a middle component comprising a thermoset water-based flock adhesive, and (c) a top component comprising flocked fibers (section [0003]).  Hence, said amendments are insufficient to overcome the standing rejection.    

The hot melt adhesive base layer of the Abrams 2018 invention may be polyurethane (section [0015]).  The flock fibers may be rayon, nylon, polyester, acrylic, or cotton (section [0051]).  Said flock fibers have a preferred titre of 0.5-20 dtex and a preferred length of 0.3-3.5 mm (300-3500 microns) (section [0053]).  Note a microfiber is a fiber having a denier of less than 1 denier or decitex or a diameter of less than 10 microns.  Thus, Abrams 2018 teaches a fiber diameter overlapping applicant’s claimed range of 5-100 microns.  In one embodiment, the thickness of the silicone adhesive layer is 2-15 mils (50.8-381 microns) (section [0133]).  The adhesive in contact with a substrate 290 (i.e., the hot melt adhesive 222) has a thickness of no more than half of the thickness of the silicone adhesive 230 (section [0157]), which amounts to a hot melt adhesive thickness of about 25.4-190.5 microns.  In various embodiments, the flock fibers are embedded in the silicone adhesive layer to no more than 3.5% of the flock fiber length (sections [0128] and [0129]).  The silicone adhesive layer and the flocked material have an elasticity of about 300-1000% (section [0137]).  In other embodiments, the silicone adhesive has an elongation, without fracturing or rupture, of about 200%, preferably more than 1000% and a recovery after elongation of about more than 75% up to substantially 100% (section [0156]).  

“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  While Abrams 2018 teaches the silicone flock adhesive provides improvements over said known water-based adhesives, it is a known fact that flocked articles comprising known water-based adhesives having a potting depth of at least about 10% exist.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated

Thus, Abrams 2018 teaches the inventions of claims 1 and 32 are known in the prior art with the exceptions of the claimed (a) adhesive thickness and (b) stretchability.  However, as noted above, Abrams 2018 teaches these features with respect to the inventive silicone adhesive flocked articles.  Additionally, Abrams 2004 discloses a flocked article similar to the prior art flocked articles discussed in Abrams 2018.  The Abrams 2004 article is a stretchable flocked design comprising a plurality of flocked fibers embedded into a first adhesive layered on an elastic film (abstract).  Specifically, the design 10 (i.e., composite flocked material) comprises an elastic film 12 having a first activatable adhesive layer 13 thereon, and a plurality of flock fibers 14 embedded into the first adhesive layer 13 (section [0021] and Figure 1).  The elastic film has an elongation of at least about 200% and may be made of polyurethane (section [0022]).  Figure 5 shows the flocked design prior to stretching, while Figure 6 shows the flocked design (i.e., composite flock material) in a fully stretched state of more than double its original length (i.e., stretchable up to 20%).  The first adhesive may be any suitable adhesive, including silicone and polyurethane adhesives (sections [0032] and [0033]).  Said adhesive may be water-based and may be a crosslinked thermoset adhesive (sections [0032]-[0034]).  The first adhesive has a thickness from about 1-10 mils (about 25-250 microns), while the elastic film has a thickness of about 1-25 mils (about 25-635 microns) (section [0024] and [0025]).  The first activatable adhesive may be dried and fully cured (e.g., fully crosslinked) (sections [0041] - [0043]).  The 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known prior art water-based adhesive flocked article disclosed by Abrams 2018 with the known adhesive thickness and stretchability disclosed by Abrams 2004.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a flocked article comprising a water-based adhesive having flocked fibers securely embedded therein wherein said flocked article is stretchable without impairing the structural integrity of the flocked surface).  Therefore, claims 1 and 32 are rejected as being obvious over the cited prior art. 
Regarding claim 2, while Abrams 2018 does not teach the hot melt adhesive base layer of the prior art water-based flocked article is polyurethane, the reference clearly teaches such polyurethane hot melt layers are known in the art (i.e., the inventive flocked article).  Additionally, as set forth above, Abrams 2004 teaches an embodiment comprising a hot melt layer 16, preferably polyurethane and a binder adhesive layer 17, such as a water-based acrylic latex (sections [0045] and [0046] and Figure 4).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known prior art water-based adhesive flocked article of Abrams 2018 with a polyurethane hot melt adhesive base as is known in the art and evidenced by Abrams 2018 and Abrams 2004.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a commercially successful flocked article having a hot melt polyurethane base for bonding the 
Regarding claim 3, while Abrams 2018 does not teach the hot melt adhesive base layer of the prior art water-based flocked article has a thickness as claimed, the reference clearly teaches a polyurethane hot melt layers having a thickness of about 25.4-190.5 microns are known in the art (i.e., the inventive flocked article).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known prior art water-based adhesive flocked article of Abrams 2018 with a polyurethane hot melt adhesive base having a thickness as taught by Abrams 2018.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a commercially successful flocked article having a hot melt polyurethane base of sufficient thickness for bonding the flocked article to a substrate).  Therefore, claim 3 is rejected as being obvious over the cited Abrams references.	
Regarding claim 5, Abrams 2018 does not teach suitable materials for the prior art water-based flock adhesive.  As such, one must look to the prior art for guidance.  As set forth above, Abrams 2004 teaches suitable water-based flock adhesives include silicone adhesives.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known silicone water-based adhesive for the known prior art water-based adhesive flocked article of Abrams 2018.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a commercially successful flocked article comprising a silicone water-based flock adhesive).  Therefore, claim 5 is rejected as being obvious over the cited Abrams references.

Regarding claim 31, the Abrams references teach the flocked products are made by the recited process with the exception of the specific temperatures and times of a two step heat curing process.  However, with respect to the limitations describing the curing process, it is noted that said limitations are not given patentable weight at this time.  It is the examiner’s position that the flocked article of Abrams 2018 as modified by the Abrams 2004 reference are identical or only slightly different than the presently claimed flocked article prepared by the method presently claimed, because both comprise a base layer, a cured water-based elastic adhesive, and flock fibers embedded therein, wherein the flocked article is stretchable up to 20% of its initial length.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the In re Thorpe, 227 USPQ 964.  The burden has been shifted to applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 31 is also rejected as being obvious over the cited prior art.  
In the event the product-by-process limitations are given patentable weight, claim 31 would have been obvious over the Abrams references.  Specifically, Abrams 2018 discloses the water from the water-based adhesive must be removed prior to the final curing (section [0004]), thereby teaching a two-step process of a first drying step and a second curing step.  Additionally, Abrams 2004 teaches the flock adhesives are dried and cured, wherein the adhesive layers are heated to a temperature sufficient to fully activate or crosslink the adhesive (sections [0041]-[0043]).  Thus, Abrams 2004 teachings of “dried and cured” also suggest a two step process.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry and cure the known prior art water-based adhesive flocked article according to Abrams 2018 and Abrams 2004 by removing water for the adhesive in a first heated drying step for a first period of time and then curing said adhesive with a second heating step for a second period of time, wherein the temperature and residence times for each step could easily be determined by one of ordinary skilled in the art, dependent upon factors such as the composition of the flock adhesive and the thickness thereof.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a commercially successful, durable flocked article having a fully cured or crosslinked flock adhesive for securing the flock fibers).  Therefore, claim 31 is rejected as being obvious over the cited Abrams references.	
In the alternative, claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171192 issued to Abrams in view of US 2004/0055692 issued to Abrams, US 2008/0003399 issued to Abrams, US 4,810,751 issued to Jellinek et al., and US 3,620,811 issued to Morrissey.
While Abrams 2018 and Abrams 2004 teach drying and curing of the flock adhesives, the references fail to teach suitable temperatures and residence times for said drying and curing processes.  As such, one can look to the prior art for guidance.  Abrams 2008, drawn to a flocked article, teaches the various adhesive layers are heated to dry and cure (section [0066]).  The reference states, “One skilled in the art would appreciate the desirable temperatures and residence times of this step” (section [0066]).  Thus, Abrams 2008 teaches heating temperatures and residence times for drying and curing adhesives are well understood in the art and selection thereof would be within the level of ordinary skill in the art.  For instance, Jellinek discloses an acrylic emulsion copolymer suitable for use as a flock adhesive, wherein said emulsion may be dried in a one or two step process (col. 2, lines 58-63 and col. 4, lines 36-40 and 49). An exemplary two step process comprises drying at a temperature of 100-170°C for 1-10 minutes and then heat curing at 100-200°C for 0.5-3 minutes (col. 4, lines 41-43).  Additionally, Morrissey teaches a flocked article comprising an acrylic latex adhesive and flocked fibers embedded therein, wherein said flocked article is dried for one hour at 212°F and then heated for a half hour at 250°F to cure the adhesive (col. 2, lines 21-28, col. 4, line 70-col. 5, line 3, and col. 7, lines 1-28).   
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry and cure the known prior art water-based adhesive flocked article according to Abrams 2018 and Abrams 2004 by removing water for the adhesive .	


Response to Arguments
Applicant’s arguments filed the RCE amendment have been fully considered but they are not persuasive in view of the new prior art rejections.  However, the following comments are made with respect to the cited Abrams references used in the new prior art rejection.
Applicant traverses the rejection based upon Abrams 2018 by asserting the reference does not teach a composite flock material consisting of a hot melt adhesive base layer, a water-based elastic adhesive layer, and flock fibers, but rather teaches flock transfers that include a release adhesive and a release sheet (Amendment, page 6, 2nd
Regarding the rejection of claim 31, applicant has submitted a Declaration under 37 CFR 1.132 by R. Shah filed with the RCE on August 16, 2021, to establish the process limitations of said claim materially affect the structure of the claim product (Amendment, page 8, 1st - page 11, 2nd paragraph).  In response, said Declaration is insufficient to overcome the new prior art rejections of claim 31.  First, the Declaration is not commensurate in scope with the claimed invention.  For instance, it is not clear that the “Worthen 205 Heat Seal Base” is a hot melt adhesive as claimed.  Additionally, the evidence provided in the Declaration is limited to a water-based silicone polyurethane adhesive, while the claim is broadly limited to a water-based adhesive (i.e., not a silicone polyurethane adhesive or even a crosslinked or thermoset water-based adhesive).  Thus, it is not clear that a nexus has been established between the evidence provided in the Declaration and the claimed invention.  Second, the new alternate rejections wherein the product-by-process limitations are given patentable weight establishes it is known to dry and cure flock adhesives in a two step process wherein the adhesive is first heated to dry and then heated to fully cure (i.e., fully crosslink) the adhesive.  The temperatures and times for the two heating steps are taught to be within the level of ordinary skill in the art.  As such, the results of applicant’s test samples presented in the Declaration would be expected to a skilled artisan.  Therefore, said Declaration is insufficient to overcome the new prior art rejections.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Art Unit 1789                                                                                                                                                                                                        October 20, 2021